MEMORANDUM **
*922Jaswinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s decision. Singh’s testimony was internally inconsistent, and inconsistent with his declaration and testimony before the asylum officer concerning the name of the station house officer during his arrests, the number of people arrested with Singh in 1995, and whether his father was alive or deceased. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-53 (9th Cir.1999).
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
Singh’s challenges to the BIA’s summary affirmance procedure are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.